\W1-IH
                               ELECTRONIC RECORD




COA#       03-13-00511-CR                        OFFENSE:        21.07


           Manuel Perales v. The State of
STYLE:     Texas                                 COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    County Court at Law No. 8


DATE: 10/10/14                   Publish: NO     TC CASE #:      C-l-CR-12-500040




                        IN THE COURT OF CRIMINAL APPEALS


         Manuel Perales v. The State of
STYLE:   Texas                                        CCA#:
                                                                         mn-w
     ArrELL*\kjT^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         f &(#&>*                                    JUDGE:
DATE:                                                 SIGNED:                         PC:_
JUDGE:        &&L                                     PUBLISH:                        DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD